      Case 1:17-cv-06685-ALC-BCM Document 239 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        11/19/2020
MICHAEL L. FERGUSON, et al.,
               Plaintiffs,                           17-CV-6685 (ALC) (BCM)
       -against-                                     REVISED ORDER
RUANE CUNIFF & GOLDFARB INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons discussed during the November 12, 2020 conference it is hereby
ORDERED that, no later than November 25, 2020, the parties shall submit a joint confidential
settlement status update letter via email to Moses_NYSDChambers@nysd.uscourts.gov.

       It is further ORDERED that the discovery deadlines in this matter are EXTENDED as
follows:

       1.     Depositions and Additional Fact Discovery. All remaining fact discovery,
including depositions, shall be completed no later than January 8, 2021.

        2.     Expert Discovery. Disclosure of plaintiffs' expert evidence, including the
identities and written reports of experts, as required by Fed. R. Civ. P. 26(a)(2)(A), (B), or (C),
shall be made no later than January 22, 2021. Disclosure of defendants' expert evidence,
including the identities and written reports of experts, as required by Fed. R. Civ. P. 26(a)(2)(A),
(B), or (C), shall be made no later than February 22, 2021. The disclosure of expert evidence
intended solely to contradict or rebut expert evidence on the same subject matter disclosed by the
opposing party shall be made no later than March 8, 2021. Depositions of experts shall be
completed no later than April 5, 2021.

       3.      Close of Discovery. All discovery shall be completed no later than April 5, 2021.

Dated: New York, New York
       November 19, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
